Citation Nr: 0735396	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-33 593	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
based upon service connection for the cause of the veteran's 
death, claimed as a result of exposure to ionizing radiation.

2.  Eligibility for dependents' educational assistance under 
Chapter 35, 38 U.S.C.A..


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.  He died in August 2003.  The appellant is his widow.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant contends that the veteran was exposed to 
ionizing radiation during the course of his active service 
duties as a photographer.  She asserts that he was assigned 
to film the area of the atomic bomb explosions at Nagasaki 
and Hiroshima during the 1950s and that the residual atomic 
radiation to which he was exposed at that time subsequently 
caused his death from metastatic thyroid cancer.  A statement 
provided by the veteran's treating physician states that the 
type of cancer which caused his death is shown to be related 
to radiation exposure with a long latent period.

Under governing law and regulation, thyroid cancer is one of 
the diseases which are considered to be specific to 
radiation-exposed veterans, and may be presumed to have been 
caused by such radiation exposure.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(d).  However, the veteran does not fit the 
relevant definition of a radiation-exposed veteran in that 
there is no provision for the legal presumption to apply to 
exposure occurring in the areas of Hiroshima and Nagasaki 
after 1946.  38 C.F.R. § 3.309(d)(i), (ii).  Thus, this legal 
presumption is not available to the appellant in her claim 
for service connection for the cause of her husband's death.

Under another provision, thyroid cancer is considered to be a 
radiogenic disease, which may be induced by ionizing 
radiation, if the disease is manifest within five or more 
years after exposure to ionizing radiation.  38 U.S.C.A. 
§ 501; 38 C.F.R. § 3.311(b).  Again, however, this provision 
of the law does not apply directly to the veteran's case, as 
exposure to ionizing radiation in the areas of Hiroshima and 
Nagasaki is limited to the period of time between September 
1945 until July 1946, long before the veteran's claimed 
exposure.  38 C.F.R. § 3.311(b)(i).  

Furthermore, service connection may always be established 
with proof of actual direct causation.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (1994).

Governing regulation also provides that "[i]n all other 
claims involving radiation exposure, a request will be made 
for any available records concerning the veteran's exposure 
to radiation."  38 C.F.R. § 3.311(a)(2)(iii).  In this case, 
review of the record reflects that a request for specific 
radiation exposure records was sent to the Department of the 
Navy.  A response from the Naval Dosimetry Center indicates 
that no reports of occupational exposure to ionizing 
radiation pertaining to the veteran were found.  However, a 
request for copies of the veteran's service personnel records 
made in 2003 remains outstanding and none of the veteran's 
service personnel file is available for review in his claims 
file.  As his service personnel records could at the least 
corroborate the claim that he was involved in photographing 
the areas where the atomic explosions occurred, these records 
are relevant to the appellant's claim and should be obtained 
prior to further review.  

Prior to his death in connection with another claim, the 
veteran in October 1999 reported having undergone VA medical 
treatment at the "Mont" VA Medical Center since 1996 and at 
the Seattle VA Medical Center since 1998.  While records from 
Seattle are contained in the claims file, no records from 
"Mont" are available for review.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Thus, upon remand, the RO should take steps to 
identify the precise identity of the "Mont" VA treatment 
facility-be it Montana or Montgomery or another location, 
and then obtain the veteran's health care records from that 
location for review by adjudicators.

Accordingly, the case is REMANDED for the following action:

1.  Secure the veteran's service 
personnel records through official 
channels.

2.  Identify the location of the VA 
facility where the veteran sought medical 
treatment beginning in 1996 and obtain 
these records for inclusion in the claims 
file.

3.  After completing the actions 
requested above, review the claims file 
and determine whether additional 
evidentiary or procedural development is 
necessary, to include consideration of 
the requirements of 38 C.F.R. § 3.311.  

4.  After the development requested above 
has been completed, again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

